—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (D’Emic, J., at trial; Rooney, J., at sentencing), rendered September 17, 1997, convicting her of criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that her conviction of criminal possession of a controlled substance in the seventh degree was against the weight of the evidence because of certain inconsistencies in the testimony of the People’s witnesses and because she was acquitted of criminal sale of a controlled substance in the fifth degree. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*522The defendant’s remaining contentions are without merit. Miller, J. P., Ritter, Copertino and Altman, JJ., concur.